                                                                                     : L         H         R
                      IN THE UNITED STATES DISTRICT COURT
                                                                                   AUG 2 8 2019
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division
                                                                                                       U
                                                                              CLbKK, U.S. DISTRICT COURT
                                                                                    RICHMOND, VA
ERIC T, CLARK,

        Plaintiff,

V.                                                 Civil Action No. 3:19CV455-HBH


COMMONWEALTH OF VIRGINIA,

        Defendant.


                              MEMORANDUM OPINION
                         (Dismissing Action Without Prejudice)

        By Memorandum Order entered on July 30, 2019, the Court directed Plaintiff to

pay an initial partial filing fee of$12.37 or state under penalty of perjury that he did not

have sufficient assets to pay such a fee within eleven(11) days of the date of entry

thereof. See 28 U.S.C. § 1915(b)(1). Plaintiff has neither paid the initial partial filing fee

nor averred that he cannot pay such a fee. Therefore, Plaintiff is not entitled to proceed

informa pauperis. Plaintiffs disregard ofthe Court's directives warrants dismissal of

the action. Accordingly, the action will be dismissed without prejudice.

        An appropriate Order shall accompany this Memorandum Opinion.



                                                             /s/
                                    HENRY E. HUDSON
Date:                               SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
